DETAILED ACTION
Claims 1, 5-12, 14-17, 20 and 22-27 are pending in the Instant Application.
Claims 1, 5-12, 14-17, 20 and 22-27 are rejected (Non-Final Rejection).

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claims 10-16, 24 and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 10 recites a “computer-readable storage device” that may include non-statutory transitory media.  The specification of the Instant Application does not explicitly use the term “computer-readable storage device,” and so the broadest reasonable interpretation must be given. The specification at [0016] states:
“computer-readable media may comprise computer storage media and communication media. Computer storage media includes volatile and non-volatile, removable and non-removable media implemented in any method or technology for storage of information such as computer-readable instructions, data structures, program modules or other data.”




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.




Claims 1, 5-7, 10-12, 14, 17, 20, 22, 23 and 25-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsai, United States Patent No. 6,839,741, in view of Shappell et al. (“Shappell”), United States Patent Application Publication No. Saliba et al. (“Saliba”), United States Patent Application Publication No. 2007/0198657.

As per claim 1, Tsai discloses a method comprising: 
storing a local file at a first location ([Col 4, lines 39-60] wherein the user chooses to upload a local file from the sender’s computer, which indicates that the local file (attachment) is stored at a first location on the sender’s computer); 
([Col 4, lines 61-67] wherein a shared version of the local file is stored on the web server); 
in response to storing the shared version of the local file at the shared location:
creating a link comprising an address that represents a location of the shared version of the local file at the shared location ([Col 5, lines 9-25] wherein a URL is created to include in the email), but does not teach inserting the link into metadata of the local file that is stored at the first location such that the link within the metadata of the local file is used to identify that the local file is shared and is used to access from the local file at the first location the shared version stored at the shared location; and in response to opening the local file after the link is inserted within the metadata and identifying that the local file is shared using the link, causing a user interface that includes a selectable option to be presented, the selectable option enabling a selection to open the shared version of the local file that, when selected, opens the shared version of the local file at the shared location using the link. However, Shappell teaches inserting the link into metadata of the local file that is stored at the first location such that the link within the metadata of the local file is used to identify that the local file is shared and is used to access from the local file at the first location the shared version stored at the shared location ([0078] wherein the link to where the shared local file is stored at that first location is added to the metadata); and in response to opening the local file after the link is inserted within the metadata and identifying that the local file is shared using the link, causing a user interface that includes a dialog box ([0082] wherein when a user opens the file and it is available on the machine, the link added as noted above, wherein only shared files include links, a dialog box opens for a file transfer), but ([0036]-[0037] wherein user may be provided additional options including to use a linked copy to open a server copy (shared version)).
Tsai and Shappell teach sharing a link for a document to allow for sharing. One could include the link from Tsai, in the metadata as noted in Shappell to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the time of invention to combine the method of storing shared versions of files in a shared location as in Tsai with the link stored in the metadata in Shappell in order to quickly direct the user to the correct location for the shared file. Both Tsai and Saliba allow multiple users to access a shared file. One could use the option to retrieve the shared file from a remote location as in Saliba with the sharing of files in Tsai to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the time of invention to combine the method of linking to a shared file with the link in the metadata as taught in Tsai and Shappell with the option to open the shared version in Saliba in order to give the user an option to still retrieve the file even if the local copy was not available. 

([0081] wherein the shared version is updated, the local file and the shared file are synchronizing the local versions).  

As per claim 6, note the rejection of claim 1 where Tsai, Shappell and Saliba are combined. The combination teaches the method of Claim 1. Shappell further teaches wherein the link is inserted into the metadata of the local file in response to uploading the local file to the shared location ([0076] wherein files becoming available is the uploading of the local file, wherein the metadata is provided with the content).  

As per claim 7, note the rejection of claim 1 where Tsai, Shappell and Saliba are combined. The combination teaches the method of Claim 1. Tsai further discloses storing an attachment to an electronic message at the shared location ([Col 4, lines 61-67] wherein a shared version of the local file is stored on the web server), but does not disclose wherein the link is inserted into the metadata of the local file in response to storing an attachment to an electronic message at the shared location.  However, Shappell teaches wherein the link is inserted into the metadata of the local file in response to storing the file at the shared location ([0076] wherein files are available when they are stored at the file location and the link to where the shared local file is stored at that first location is added to the metadata when it’s available.)


As per claim 10, Tsai discloses a computer-readable storage device storing computer-executable instructions for: 
storing a local file at a first location([Col 4, lines 39-60] wherein the user chooses to upload a local file from the sender’s computer, which indicates that the local file (attachment) is stored at a first location on the sender’s computer); 
storing a shared version of the local file at a shared location ([Col 4, lines 61-67] wherein a shared version of the local file is stored on the web server); in response to storing the shared version of the local file at the shared location: creating a link comprising an address that represents a location of the shared version of the local file at the shared location([Col 5, lines 9-25] wherein a URL is created to include in the email); but does not teach inserting the link into metadata of the local file such that the link within the metadata is used to identify that the local file is shared and is used to access from the local file at the first location the shared version of the local file at the shared location; and in response to opening the local file after the link is inserted within the metadata and identifying that the local file is shared using the link, causing a user interface that includes a selectable option to be presented, the selectable option ([0078] wherein the link to where the shared local file is stored at that first location is added to the metadata); and in response to opening the local file after the link is inserted within the metadata and identifying that the local file is shared using the link, causing a user interface that includes a dialog box ([0082] wherein when a user opens the file and it is available on the machine, the link added as noted above, wherein only shared files include links, a dialog box opens for a file transfer), and wherein the user interface further includes an indication that a 3U.S. Patent Application Serial No. I 3/096,899 Amendment dated November 11, 2020Non-Final Office Action mailed August 1 3, 2020Atty Docket No.: 14917.1795US01/33 1887UJSNPdifferent version of the local file exists at the shared location when the shared version of the local file differs from the local fil ([0081] wherein a “missing file” notification is described),  but does not teach where that dialog box includes a selectable option to be presented, the selectable option enabling a selection to open the shared version of the local file that, when selected, opens the shared version of the local file at the shared location using the link. However Saliba teaches where that dialog box includes a selectable option to be presented, the selectable option enabling a selection to open the shared version of the local file that, when selected, opens the shared version of the local file at the shared location using the link ([0036]-[0037] wherein user may be provided additional options including to use a linked copy to open a server copy (shared version)).
Tsai and Shappell teach sharing a link for a document to allow for sharing. One could include the link from Tsai, in the metadata as noted in Shappell to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the time of invention to combine the method of storing shared versions of files in a shared location as in Tsai with the link stored in the metadata in Shappell in order to quickly direct the user to the correct location for the shared file. Both Tsai and Saliba allow multiple users to access a shared file. One could use the option to retrieve the shared file from a remote location as in Saliba with the sharing of files in Tsai to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the time of invention to combine the method of linking to a shared file with the link in the metadata as taught in Tsai and Shappell with the option to open the shared version in Saliba in order to give the user an option to still retrieve the file even if the local copy was not available. 

As per claim 11, note the rejection of claim 10 where Tsai, Shappell and Saliba are combined. The combination teaches the computer-readable storage device of Claim 10. Shappell further teaches wherein the link is inserted into the metadata of the local file in response to downloading the shared version of the local file to a local data store for storage as the local file at the first location ([0076] wherein files are available when they are stored at the file location (downloading) and the link to where the shared local file is stored at that first location is added to the metadata when it’s available.)

As per claim 12, note the rejection of claim 10 where Tsai, Shappell and Saliba are combined. The combination teaches the computer-readable storage device of Claim 10. Shappell further teaches wherein the link is inserted into the metadata of the local file in response to uploading the local file to the shared location for storage as the shared version of the local file at the shared location ([0076] wherein files are available when they are stored at the file location (can be interpreted to uploading) and the link to where the shared local file is stored at that first location is added to the metadata when it’s available.)

As per claim 14, note the rejection of claim 10 where Tsai, Shappell and Saliba are combined. The combination teaches the computer-readable storage device of Claim 10. Shappell further teaches storing instructions for synchronizing the local file and the shared version of the local file when the shared version is different from the local file ([0081] wherein the shared version is updated, the local file and the shared file are synchronizing the local versions) .  

As per claim 17, Tsai discloses a system comprising: a; and a memory coupled to the processor and storing computer-readable instructions that, when executed by the processor, cause the processor to:
([Col 4, lines 39-60] wherein the user chooses to upload a local file from the sender’s computer, which indicates that the local file (attachment) is stored at a first location on the sender’s computer) and a shared version of the local file being stored at a shared location ([Col 4, lines 61-67] wherein a shared version of the local file is stored on the web server), create a link comprising an address that represents a location of the shared version of the local file at the shared location([Col 5, lines 9-25] wherein a URL is created to include in the email); but does not disclose insert the link into metadata of the local file, wherein the link indicates that the local file is shared and is used to access from the local file at the first location the shared version of the local file at the shared location; and in response to opening the local file after the link is inserted within the metadata and identifying that the local file is shared using the link, cause a display of a user interface that includes a selectable option, the selectable option enabling a selection to open the shared version of the local file that, when selected, opens the shared version of the local file at the shared location using the link, wherein the user interface further includes an indication that a different version of the local file exists at the shared location when the shared version of the local file differs from the local file.  However, Shappell teaches insert the link into metadata of the local file, wherein the link indicates that the local file is shared and is used to access from the local file at the first location the shared version of the local file at the shared location([0078] wherein the link to where the shared local file is stored at that first location is added to the metadata); and in response to opening the local file after the link is inserted within the metadata and identifying that the local file is shared using the link, ([0082] wherein when a user opens the file and it is available on the machine, the link added as noted above, wherein only shared files include links, a dialog box opens for a file transfer), but does not teach where the dialog box includes a selectable option to be presented, the selectable option enabling a selection to open the shared version of the local file that, when selected, opens the shared version of the local file at the shared location using the link. However, Saliba teaches where the dialog box includes a selectable option to be presented, the selectable option enabling a selection to open the shared version of the local file that, when selected, opens the shared version of the local file at the shared location using the link ([0036]-[0037] wherein user may be provided additional options including to use a linked copy to open a server copy (shared version)).
Tsai and Shappell teach sharing a link for a document to allow for sharing. One could include the link from Tsai, in the metadata as noted in Shappell to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the date of invention to combine the method of storing shared versions of files in a shared location as in Tsai with the link stored in the metadata in Shappell in order to quickly direct the user to the correct location for the shared file. Both Tsai and Saliba allow multiple users to access a shared file. One could use the option to retrieve the shared file from a remote location as in Saliba with the sharing of files in Tsai to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the date of 

As per claim 20, note the rejection of claim 17 where Tsai, Shappell and Saliba are combined. The combination teaches the system of Claim 17. Shappell further teaches. wherein the computer-readable storage device further stores instructions for synchronizing the local file and the shared version of the local file ([0081] wherein the shared version is updated, the local file and the shared file are synchronizing the local versions) .  
  
As per claim 22, note the rejection of claim 1 where Tsai, Shappell and Saliba are combined. The combination teaches the method of Claim 1.  Saliba teaches determining whether the shared version of the local file is a different, more recent version than the local file ([0036] wherein if the file has been checked out by another, than there is a move recent version); and causing the user interface that includes the selectable option to be presented further in response to a determination that the shared version of the local file is a different, more recent version than the local file ([0037] wherein the server copy can be opened based on an option).  

As per claim 23, note the rejection of claim 17 where Tsai, Shappell and Saliba are combined. The combination teaches the system of Claim 17. Shappell further teaches.  ([0081] wherein a “missing file” notification is described).  

As per claim 25, note the rejection of claim 10 where Tsai, Shappell and Saliba are combined. The combination teaches the computer-readable storage device of Claim 10. Tsai further discloses wherein the instructions for storing the shared version of the local file at the shared location comprises: automatically setting one or more permissions for the shared version of the local file stored at the shared location ([Col 5, lines 8-25] wherein the automatic is including a password); and providing a change permissions option to enable modification of the one or more permissions ([Col 5, lines 8-25] wherein the user can change the permission to just allow for the control list to have access without a password).  

As per claim 26, note the rejection of claim 17 where Tsai, Shappell and Saliba are combined. The combination teaches the system of Claim 17. Tsai further discloses wherein the shared version of the local file being stored at the shared location is an uploaded copy of the local file stored at the first location ([Col 4, lines 39-60] wherein the file is an uploaded copy).  

As per claim 27, note the rejection of claim 17 where Tsai, Shappell and Saliba are combined. The combination teaches the system of Claim 17. Tsai further discloses wherein the local file being stored at the first location is a downloaded copy of the ([Col 5, lines 1-7] wherein the file is downloadable).





Claims 8 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsai in view of Shappell, in further view of Saliba in further view of Anand et al. (“Anand”), United Sates Patent No. 6,401,093.

As per claim 8, note the rejection of claim 1 where Tsai, Shappell and Saliba are combined. The combination teaches the method of Claim 1, but does not teach storing a cached version of the shared version of the local file within a cache such that when changes are made to the cached version, the changes are synchronized with the shared version of the local file.  However, Anand teaches storing a cached version of the shared version of the local file within a cache such that when changes are made to the cached version, the changes are synchronized with the shared version of the local file ([Col 4, lines 55-65] wherein network file data is stored in client’s cache and updates it on the server (shared version)).
Both Tsai and Anand handle file transfer between clients and servers. One could use the cache and synchronization from Anand, with the file attachments in Tsai to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the time of invention to combine the method of creating a link to a shared version of a file stored in the a files metadata with the option to use a version in the combination of Tsai, Shappell and Saliba with the caching in Anand in order to be able to retrieve a file early to speed up a process. 

As per claim 15, note the rejection of claim 10 where Tsai, Shappell and Saliba are combined. The combination teaches the computer-readable storage device of Claim 10, but does not teach storing instructions for storing a cached version of the shared version of the local file.  However, Anand teaches storing instructions for storing a cached version of the shared version of the local file ([Col 4, lines 55-65] wherein network file data is stored in client’s cache and updates it on the server (shared version)).
Both Tsai and Anand handle file transfer between clients and servers. One could use the cache and synchronization from Anand, with the file attachments in Tsai to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the date of invention to combine the method of creating a link to a shared version of a file stored in the a files metadata with the option to use a version in the combination of Tsai, Shappell and Saliba with the caching in Anand in order to be able to retrieve a file early to speed up a process. 

Claims 9 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsai in view of Shappell, in further view of Saliba in further view of Malik, United States Patent Application Publication No. 2002/0065892. 

As per claim 9, note the rejection of claim 1 where Tsai, Shappell and Saliba. The combination teaches the method of Claim 1, but does not teach wherein inserting the link into the metadata of the local file comprises inserting the link into the metadata in a  ([0013] wherein a link is added for the file and [claim 7] wherein a link is made between the e-mail header and the attachment file). 
Both Tsai and Malik handle email attachments. One could include the links from Tsai with the header link in Malik to teach the claimed invention. It would have been obvious to one of ordinary skill in the art at the time of invention to combine the method of creating a link to a shared version of a file stored in the a files metadata with the option to use a version in the combination of Tsai, Shappell and Saliba with the link be in the file header in Malik in order to prevent duplicate storage by linking to a single copy. 

As per claim 16, note the rejection of claim 10 where Tsai, Shappell and Saliba are combined. The combination teaches the computer-readable storage device of Claim 10, but does not teach wherein inserting the link into the metadata of the local file comprises inserting the link within the metadata in a file header of the local file.  However, Malik teaches wherein inserting the link into the metadata of the local file comprises inserting the link within the metadata in a file header of the local file ([0013] wherein a link is added for the file and [claim 7] wherein a link is made between the e-mail header and the attachment file). 
Both Tsai and Malik handle email attachments. One could include the links from Tsai with the header link in Malik to teach the claimed invention. It would have been obvious to one of ordinary skill in the art at the time of invention to combine the method of creating a link to a shared version of a file stored in the a files metadata with the option . 

Allowable Subject Matter
Claim 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The limitations in claim 10 in addition to the limitations in claim 24, for instance, “in response to detecting the local file attached to an electronic message, providing an upload option for display within the electronic message to automatically upload the local file to the shared location;” and “in response to receiving a selection of the upload option, upload the local file for storage as the shared version of the local file at the shared location” are neither anticipated nor obvious over the prior art on record. Therefore, claim 24 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 101.

Response to Arguments



Applicant’s arguments with respect to claim(s) 1, 5-12, 14-17, 20, 22, 23 and 25-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763.  The examiner can normally be reached on M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2158